DETAILED ACTION
Examiner’s Statement of Reason for Allowance
 
Claims 1-8 are allowed.
The following is an examiner's statement of reasons for allowance: 
the prior art of records teaches various speaker modules, for example: Ajiki et al. (US 2005/0018869), Wang et al. (US 2020/0045488), and Shao et al. (US 2017/0134848). However, the prior art of record fails to show “wherein the housing comprises a cover plate and a bottom plate, the cover plate and the bottom plate are matched to form an accommodating cavity, and the sound unit is fixedly placed in the accommodating cavity; wherein the bottom plate comprises a main plate and a steel sheet embedded in the main plate, the main plate is provided with a first opening, the steel sheet is fixedly connected with the main plate and covers the first opening, and one side of the sound unit away from the diaphragm is welded and fixed with the steel sheet," as required by claim 1 when combined with all the limitations of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN H NGUYEN/Primary Examiner, Art Unit 2651